         Case 1-19-45292-ess           Doc 24   Filed 11/08/19    Entered 11/08/19 18:41:53




                                         Aldridge Pite, LLP
                                       40 Marcus Drive, Suite 200
                                        Melville, New York 11747
                                 Tel: 631-454-8059 – Fax: 631-454-8169

                                            November 8, 2019


Hon. Elizabeth S. Stong
U.S. Bankruptcy Court, EDNY
Conrad B. Duberstein Courthouse
271-C Cadman Plaza East - Suite 1595
Brooklyn, NY 11201-1800

Re:            Fields, Joseph F.
Creditor:      Wells Fargo Home Mortgage.
Case:          1-19-45292-ess


Dear Judge Stong:

Our office represents Wells Fargo Home Mortgage in this matter. The Order directing Loss Mitigation
was entered on October 2, 2019. The Creditor contact designation was filed on October 9, 2019.

Our office received a loss mitigation package from the Debtor’s attorney on October 30, 2019. On
November 6, 2019, our client advised on additional items needed. As of November 7, 2019, an
amended 4056 T form was needed. On November 8, 2019, our office received a revised 4506T form
from the Debtor’s attorney and immediately submitted to our client for review.

Once other items are deemed necessary for review, or a decision is rendered, our office will notify the
Debtor’s attorney immediately.

Thank you for your time and consideration.


                                                Respectfully,

                                                 /s/ Jenelle C. Arnold
                                                 Jenelle C. Arnold, Esq.
